REAVLEY, Circuit Judge,
specially concurring:
I concur with the result and the reasoning of the majority’s opinion with one exception. I cannot agree with the majority’s' conclusion in part II of the opinion that the balancing test enunciated by the Supreme Court in Pickering has somehow been transformed or “refined” into a compelling state *498interest test by the Court’s subsequent decisions in Buckley v. Valeo, 424 U.S. 1, 64-65, 96 S.Ct. 612, 656, 46 L.Ed.2d 659 (1976); Elrod v. Burns, 427 U.S. 347, 362-63, 96 S.Ct. 2673, 2684, 49 L.Ed.2d 547 (1976); and Branti v. Finkel, 445 U.S. 507, 515, 100 S.Ct. 1287, 1293, 63 L.Ed.2d 574 (1980). I find no justification for the conclusion that cases subsequent to Pickering have “clearly established that the analysis [for determining whether a governmental employer may inhibit its employees’ rights of free speech] is more properly phrased as to whether the government’s regulation of constitutionally-protected speech is justified by a compelling state interest’ (p. 493, n.4, emphasis added).
Branti v. Finkel and Elrod v. Burns involved discharges of governmental employees for patronage reasons. In each .case, the Court clearly indicated that when political patronage is practiced the First Amendment rights of belief and association are restricted. Branti, 445 U.S. at 507, 100 S.Ct. at 1289 (“question presented is whether the First and Fourteenth Amendments . protect [a governmental employee] who is satisfactorily performing his job from discharge solely because of his political beliefs”); Elrod, 427 U.S. at 355, 96 S.Ct. at 2680-81 (“cost of the practice of patronage is the restraint it places on freedoms of belief and association”). In these cases, the Court held that in order for government to impose a restriction on public employment based on party identification, the restriction must survive “exacting scrutiny,” which is synonymous with the “compelling state interest” test, Sherbert v. Vemer, 374 U.S. 398, 406-07, 83 S.Ct. 1790, 1795, 10 L.Ed.2d 965 (1963); Bates v. City of Little Rock, 361 U.S. 516, 524, 80 S.Ct. 412, 417, 4 L.Ed.2d 480 (1960); NAACP v. Alabama, 357 U.S. 449, 463, 78 S.Ct. 1163, 1172, 2 L.Ed.2d 1488 (1958).
In this case, however, we deal not with a governmental employee’s rights of belief and association, but with his right of free speech. The Supreme Court has chosen to employ different levels of judicial scrutiny with respect to a government’s restrictions on its employees’ First Amendment rights: the constitutionality of an impairment on a public employee’s rights of belief and association is determined by applying the compelling state interest test, Elrod v. Burns, 427 U.S. at 362-63, 96 S.Ct. at 2684, while the constitutionality of an impairment on his right of speech is determined by application of a balancing test, Givhan v. Western Line Consolidated School Dist. 439 U.S. 410, 414, 99 S.Ct. 693, 696, 58 L.Ed.2d 619 (1979); Mt. Healthy City School Dist. v. Doyle, 429 U.S. 274, 284, 97 S.Ct. 568, 574, 50 L.Ed.2d 471 (1977); Pickering v. Board of Education, 391 U.S. 563, 568, 88 S.Ct. 1731, 1734, 20 L.Ed.2d 811 (1968). In Givhan and Doyle, which were both decided subsequent to Elrod v. Burns, I fail to find any mention, either express or implied, of a refinement or metamorphosis of the Pickering balancing test into a compelling state interest analysis; instead, in both cases the Court restates the Pickering test without modification.1
I am further convinced that a compelling state interest standard applies to restraints on public employees’ rights of belief and association, while a balancing test applies to restraints on their rights to free speech, by reading the cases cited in Elrod v. Burns. *499Specifically, as authority for the proposition that “[i]t is firmly established that a significant impairment of First Amendment rights must survive exacting scrutiny,” the Court in Elrod cites Buckley v. Valeo, 427 U.S. at 362, 96 S.Ct. at 2684. The portion of Buckley v. Valeo referred to dealt with the compelled disclosure requirements of the Federal Election Campaign Act of 1971.2 The Court in Buckley noted that it had “repeatedly found that compelled disclosure, in itself, can seriously infringe on privacy of association and belief guaranteed by the First Amendment.” 424 U.S. at 64, 96 S.Ct. at 656 (emphasis added). The Court further recognized “that significant encroachments on First Amendment rights of the sort that compelled disclosure imposes [encroachments on privacy of association and belief] cannot be justified by a mere showing of some legitimate governmental interest”; instead since NAACP v. Alabama, 357 U.S. 449, 463, 78 S.Ct. 1163, 1172, 2 L.Ed.2d 1488 (1958), the Court has “required that the subordinating interests of the State must survive exacting scrutiny.”3 Id.
The Court, by employing different standards to test governmental action that interferes with public employees’ First Amendment rights, apparently differentiates between the primacy of the values protected by the rights of belief and association on one hand and the right of speech on the other. Freedom of “political belief and association constitute the core of those activities protected by the First Amendment.” Elrod v. Burns, 427 U.S. at 356, 96 S.Ct. at 2681. They are the keystone rights of the First Amendment-the most preferred of the preferred rights. A public employee’s belief and association rights rarely would result in a material and substantial interference with the interest of government “in promoting the efficiency of the public services it performs through its employees.” Pickering v. Board of Education, 391 U.S. at 568, 88 S.Ct. at 1735. However, the possibility for such interference is greater when the public employee transmits, his beliefs in the form of speech.4 Therefore, it is appropriate that a more lenient-from the governmental employer’s perspective-balancing test is applied to restraints on public employees’ speech, while a more stringent compelling state interest test is applied to restraints on their rights of belief and association.
The imposition of the compelling state interest test to the area of public employee free speech would work too onerous a burden on the governmental employer. Under the compelling state interest test, the burden is on the government to show the existence of a paramount, vital or compelling interest in conditioning a public employee’s continued employment on a restraint of his First Amendment rights, which will further “some vital government end by a means that is least restrictive of freedom of belief and association in achieving that end, and the benefit gained must outweigh the loss of constitutionally protected rights.” Elrod v. Burns, 427 U.S. at 362-63, 96 S.Ct. at 2685. A compelling state interest is most often present when the regulated conduct, normally protected by the First Amend*500ment, poses “some substantial threat to public safety, peace or order.” Sherbert v. Verner, 374 U.S. at 403, 83 S.Ct. at 1793. Rarely does government meet this burden when the compelling state interest test is applied. I am aware of only two instances in which the Supreme Court has upheld governmental action when strict scrutiny or the compelling state interest test has been applied. See Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976) (holding that contribution and compelled disclosure provisions of the Federal Election Campaign Act do not violate the First Amendment); Korematsu v. United States, 323 U.S. 214, 65 S.Ct. 193, 89 L.Ed. 194 (1944) (holding that legal restrictions on persons of Japanese descent during World War II were not unconstitutional).
I conclude that Van Ooteghem’s speech was constitutionally protected under the balancing test of Pickering. In balancing the interests of Van Ooteghem in commenting on matters of public concern against the interest of Harris County as an employer in promoting the efficiency of public services performed by the county treasurer’s office, I look to. the values of the First Amendment in “having free and unhindered debate on matters of public importance,” Pickering, 391 U.S. at 573, 88 S.Ct. at 1737, and whether addressing the commissioners court would “substantially and materially interfere” with the discharge of the duties and responsibilities inherent in Van Ooteghem’s employment, Smith v. United States, 502 F.2d 512, 517 (5th Cir. 1974). See Porter v. Califano, 592 F.2d 770, 773 (5th Cir. 1979). The district court found that Van Ooteghem’s “temporary absence to address the Commissioners Court could not have substantially impeded the functioning of the Treasury.” I agree with the majority that this finding is not “clearly erroneous.” On this basis I concur in the judgment of the court.

. It is significant to note the following language from Givhan, 439 U.S. at 415 n.4, 99 S.Ct. at 696 n.4:
“Although the First Amendment’s protection of government employees extends to private as well as public expression, striking the Pickering balance in each context may involve different considerations. When a teacher speaks publicly, it is generally the content of his statements that must be assessed to determine whether they ‘in any way either impeded the teacher’s proper performance of his daily duties in the classroom or . . . interfered with the regular operation of the schools generally.’ Pickering v. Board of Education, supra, 391 U.S., at 572-73, 88 S.Ct., at 1737. Private expression, however, may in some situations bring additional factors to the Pickering calculus. When a government employee personally confronts his immediate superior, the employing agency’s institutional efficiency may be threatened not only by the content of the employee’s message, but also by the manner, time, and place in which it is delivered.”


. The law requires all political committees to keep detailed records of contributions. These records must include the name and address of every person contributing in excess of $10 and also his or her occupation and principal place of business if the aggregate contribution exceeds $100. Quarterly reports containing the full name, mailing address, occupation and principal place of business of every person contributing over $100 a year must be filed with the Federal Election Commission.


. In NAACP v. Alabama, the Court held that a compelling state interest must be demonstrated before government could impair an individual’s First Amendment right of association by requiring an organization of which he is a member to disclose its membership rolls. 357 U.S. at 463, 78 S.Ct. at 1172.


. I recognize that association is to some extent the outward indicia of belief, as is speech. Association, however, involves subjective elements as well, unlike speech which is purely objective. I also recognize that the line between association and speech is fine and often difficult to discern. Nonetheless, the Supreme Court has decided to test restraints on these rights with different standards. It is not our prerogative to disregard the Court’s decision.